IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,791


                    EX PARTE ANTJUAN MARINO McGHEE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 18968-A IN THE 47th DISTRICT COURT
                            FROM RANDALL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

possession of a controlled substance in a drug-free zone and sentenced to five years’ imprisonment

in each count. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because counsel improperly advised him

regarding parole eligibility.

        Trial counsel filed an affidavit with the trial court where he admits that he gave the Applicant

erroneous advice regarding parole eligibility. Based on that affidavit, we determine that Applicant
                                                                                                  2

is entitled to relief. Ex parte Max Moussazadeh, 2012 Tex. Crim. App. LEXIS 356 (Tex. Crim. App.

February 15, 2012)

       Relief is granted. The judgment in Cause No. 18968-A in the 47th District Court of Randall

County is set aside, and Applicant is remanded to the custody of the Sheriff of Randall County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 9, 2012
Do not publish